FILED
                            NOT FOR PUBLICATION                                MAR 09 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10182

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00755-DCB

  v.
                                                  MEMORANDUM *
JOSE GUADALUPE CHAVEZ-LIMAS,
aka Jose “Pato” Chavez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jose Guadalupe Chavez-Limas appeals from the 46-month sentence imposed

following his conviction for re-entry after deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chavez-Limas contends that his sentence is substantively unreasonable

because the district court failed to consider the age of his prior conviction under

United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009). In light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the

sentence is substantively reasonable. See United States v. Valencia-Barragan, 608

F.3d 1103, 1108-09 (9th Cir. 2010) (emphasizing the limited scope of Amezcua-

Vasquez).

      AFFIRMED.




                                           2                                    10-10182